Citation Nr: 1629810	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from November 1969 to May 1972 and in the Army National Guard of Wisconsin from June 1989 to March 1994. He had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Milwaukee, Wisconsin, Regional Office (RO). In August 2011, the Veteran had a hearing with a Decision Review Officer (DRO) at the RO and, in June 2012, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge sitting at the RO. Hearing transcripts for both hearings are in the record. In December 2014, the Board remanded the case to the RO for additional action.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus originated during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a June 2009 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for tinnitus; what actions he needed to undertake; and how VA would assist him in developing his claims. The June 2009 notice was issued to the Veteran prior to the October 2009 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Tinnitus

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran is permitted to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. His records do reflect that he served as a medical corpsman. In an August 2009 statement, the Veteran wrote that while in service in the Republic of Vietnam, his living quarters were adjacent to the hospital where he worked and its heliport, as well as to a flight line and outgoing artillery barrages. He reported constant noise exposure and that he wore no hearing protection. He stated that he has had ringing in his ears since that time.

A July 2009 VA treatment record stated that the Veteran had bilateral tinnitus with onset in Vietnam and that he had in-service noise exposure from artillery gunfire, jets, and helicopters.

At an October 2009 VA audiological examination, the examiner opined that the Veteran's tinnitus was not related to service as he had normal hearing at service separation and did not report tinnitus until July 2009. An August 2012 private treatment record stated a diagnosis of bilateral tinnitus. The examiner stated that the Veteran's "description of his auditory experience is not typical of tinnitus although there is wide variation in what people experience" and noted that it was difficult to determine whether the tinnitus was the result of noise trauma. At a March 2015 VA audiological examination, the examiner opined that the Veteran's tinnitus was less likely than not caused by in-service noise exposure as there were no complaints of tinnitus at service separation or in his service treatment records. 

The Veteran contends that his tinnitus began during active service and has continued since that time. While the examination reports concluded that the Veteran's tinnitus likely began after service separation, the Veteran has explained that it began during active service. There is no evidence that impeaches the Veteran's credibility before the Board. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

Remand is necessary to obtain a new medical opinion. VA treatment records and examinations have stated that the Veteran has a diagnosis of conductive hearing loss of the left ear only. However, a July 2009 audiological examination results convey speech recognition scores which would meet the requirements for bilateral hearing loss for VA purposes. See 38 C.F.R. § 3.385 (2015). And, a February 2012 VA treatment record stated that the Veteran had sensorineural hearing loss. VA medical opinions have not discussed these records. Therefore, further opinion is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the March 2015 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of any identified bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Identify whether the Veteran currently has hearing loss for VA purposes, as identified in 38 C.F.R. § 3.385, or whether he had such hearing loss at any point during the course of this appeal. The examiner is directed to expressly address the Veteran's July 2009 audiological examination with Maryland CNC word recognition scores of 88% in the right ear and 92% in the left ear.

b.  Provide an opinion as to whether any identified hearing loss had its onset during a period of active service, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

The examiner's attention is drawn to the following:

*Service treatment records, including November 1969 report of medical history and physical examination for service entrance, May 1972 physical examination for service separation, April 1989 medical prescreen questionnaire, and June 1989 report of medical history and physical examination for service entrance. 

*Service personnel records documenting dates of active service and National Guard service.

*June 2009 claim for service connection and July 2009 and January 2012 statements providing history of in-service noise exposure.

*July and August 2009 VA treatment records. VBMS Entry 10/15/09, p. 1-2, 5-6.

*September 2010 VA treatment record. VBMS Entry 9/27/10, p. 1-3.

*September 2011 and February 2012 VA treatment records, including a diagnosis of sensorineural hearing loss. VBMS Entry 6/11/12, p. 1-5.

*August 2012 private medical opinion.

*July 2009, October 2009, September 2010, and September 2011 audiological evaluations.

*October 2009 and March 2015 VA compensation and pension examinations.

*August 2011 DRO hearing transcript and June 2012 Board hearing transcript.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


